 ANDERSON'S SUPER SERVICE, INC.583the employees of Tampco Piping,Inc.,A. A. Pruitt,and T.A. Newman to engagein concerted refusals in the course of their employment to perform services fortheir respective employerswithan object of(1) forcing or requiring said employersto cease doing.business with MonsantoChemical Company,or (2) forcing or re-quiring.MonsantoChemical Company or J. F. Pritchard & Company tocease -doingbusiness with Stine Industrial Painters.3.The aforesaidunfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.4.TheRespondent has not engaged in unfair labor practices with respect to theworkstoppageof April 12, 1957,on the job site of MonsantoChemical Company.[Recommendations omitted from publication.]Anderson's Super Service,Inc.andLocal 977, International Broth-erhood of Teamsters,Chauffeurs,Warehousemen&Helpers ofAmerica,'and Local 758, International Brotherhood of Team-sters, Chauffeurs,Warehousemen&Helpers of America, JointPetitioners.Case No. 18-RC-3465. April 23,1958DECISION AND CERTIFICATION OF REPRESENTATIVESPursuant to a stipulation for certification upon consent election, anelection by secret ballot was conducted under the direction and super-vision of the Regional Director for the Eighteenth Region among theEmployer's employees in the agreed appropriate unit.Thereafter, atally of ballots was furnished to the parties.The tally shows that,of approximately 18 eligible voters, 7 cast valid ballots for, and 5cast valid ballots against, the Joint Petitioners, and that 5 cast ballotsthat were challenged by the Joint Petitioners.The challenges are,therefore, sufficient in number to affect the results of the election.In accordance with the Board's Rules and Regulations, the ActingRegional Director conducted an investigation of the challenges, andon January 24,1958, issued his report on challenged ballots and recom-mendation for certification of representatives.The Acting RegionalDirector found that the employees whose ballots were challengedwere not eligible to vote in the election and recommended that the chal-lengesto their ballots be sustained.He also recommended that theBoard certify the Joint Petitioners as the exclusive collective-bargain-ing representative of the employees in the agreed unit.Thereafter,the Employer filed timely exceptions to the Acting Regional Director'sreport and recommendations.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthiscase to a three-member panel[Chairman Leedom andMembersBean and Fanning].-i The Board having been notified by the AFL-CIO that it deems the Teamsters' cer=tificate of affiliation revoked by convention action, the identificationof this union ishereby amended.120 NLRB No. 78. 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in this case, including the stipulation of theparties, the Acting Regional Director's report, and the Employer'sexceptions, the Board makes the following findings:1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unit appro-priate for the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act: All employees at the Employer's Monte-video,Minnesota, plants, including warehousemen and truckdrivers,but excluding office clerical employees, commissioned salesmen, othersalesmen, guards, and all supervisors as defined in the Act.'5.The Employer is engaged at Montevideo in the bulk oil and pe-troleum products business and in the tire recapping business.Bothbusinesses are, at least in part, seasonal.The employment peak in theoil business occurs sometime after January 1; the employment peak inthe tire business occurs during the fall.The employees whose ballotswere challenged work in both operations. In its exceptions, the Em-ployer takes issue with the Acting Regional Director's conclusions butpoints to no specific factual error on his part, nor does it state any newfacts in support of its exceptions.We shall therefore consider thechallenged ballots on the basis of the facts set forth in the Act-ing Regional Director's report .3Vergil D. Gerdes and Robert H. Gort:The Joint Petitioners chal-lenged the ballots of these persons on the ground that they were tem-porary employees. Since 1953 and 1956, respectively, Gerdes and Gorthave been employed by a road construction company, whose main officeis located about 23 miles from the Employer's plants. Its season nor-mally runs from April to November, and during the off-season Gerdesand Gort customarily either draw unemployment benefits or securetemporary employment elsewhere. In November 1957, when their con-struction work ended for the season, they were hired by the Employerin the tire recapping business to take care of its usual fall increase.They had not previously worked at recapping tires, and at the timethey were hired they informed the Employer that they expected towork for it permanently only if they could not get better jobs else-where.At the time of the election, they were in a 90-day probationaryperiod and were not eligible for insurance or vacation benefits.Theirhourly rates were substantially less than those at which they are paid2 Our unit finding is in substantial accord with the agreement of the parties3 CfNational Foundi y Company of New York, Inc,112 NLRB 1214 ANDERSON'S SUPER SERVICE, INC.585when they do construction work. Their regular construction jobs willprobably be available again in April. In these circumstances, theredoes not appear to be any reasonable expectancy of continued employ-ment with the Employer.We therefore find, in agreement with theJoint Petitioners, that they are temporary employees .4Accordingly,we find them ineligible to vote in the election and sustain the chal-lenges to their ballots.AlbertW. Burmeister:The Joint Petitioners challenged Bur-meister's ballot on the ground that he was a salesman and, as such, wasspecifically excluded from the unit. Since 1946, Burmeister has beenemployed in the Employer's oil business, servicing customers' equip-ment in their homes or places of business. During the past year, he hasalso worked as a part-time fuel salesman, calling on customers on aregular sales route 2 days a week. Burmeister spends the rest of histime in pricing and selling tires in and about the Employer's tire re-capping plant. Full-time salesmen work under the overall supervisionof the Employer's president and under the separate immediate super-vision of its sales manager; Burmeister works only under the super-vision of the president.Apparently, full-time salesmen are paid on acommission basis only ; Burmeister is paid a weekly salary plus a com-mission computed on a different basis.-' In view of these facts, and thefurther fact that the Employer is training Burmeister to be a full-timesalesmen, we find that his interests lie with the other salesmen.Wetherefore find him ineligible to vote in the election and sustain thechallenge to his ballot.'Gerald Melvin Lund:The Joint Petitioners challenged Lund's bal-lot on the ground that he was not an employee of the Employer. Pri-marily, Lund operates a 160-acre farm near Montevideo.However,since June 1957, he has also driven an oil transport truck for the Em-ployer.He works only when called, working more regularly duringthe winter than during the summer.He does not receive the samevacation and insurance benefits as regular or full-time employees.Wefind that Lund, who works only when needed and when his primaryoccupation permits, is a casual employee, and therefore that he doesnot have a sufficient community of interest with the regular employeesin the unit to permit him to vote in the election.'Accordingly, we findhim ineligible to vote and sustain the challenge to his ballot.Loyd Hendrickson:The Joint Petitioners challenged Hendrick-son's ballot on the ground that he was a salesman and thereforeexcluded from the unit.Hendrickson works in the Employer's bulkoildepartment.He and two other employees, a transport driver6 Cf Central Mutual Telephone Company, Inc,116 NLRB 1663 at 1667.Plant employees are paid on an hourly rate basis° CfThe Firestone Psre and Rubber Company-Firestone Teatsles Diviswn,112 NLRB571 at 572IF W. Woolworth Company,119 NLRB 452 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDand a truckdriver, constitute the department.Hendrickson and thetruckdriver work together and deliver petroleum products.He alsosolicits new business when making deliveries, and spends the greaterpart of his time in such activity.In addition, he solicits new businessduring his free time.He receives a salary but no commissions onsales; apparently, his salary is substantially greater than the wagesreceived by the other two employees in the department.AlthoughHendrickson is frequently referred to as the manager of the bulk oildepartment, there is no evidence that he regularly has or exercisesany of the specific powers of a supervisor as set forth in Section 2)(11) of the Act, and we therefore find that he is not a supervisor.As Hendrickson appears to be primarily a salesman, we find that heis excluded from the unit.Accordingly, we find Hendrickson ineli-gible to vote and sustain the challenge to his ballot.As the tally ofballots now discloses that the Joint Petitioners won the election, weshall certify the Joint Petitioners as the exclusive bargainingrepresentative of the employees in the agreed appropriate unit.[The Board certified Local 977, International Brotherhood ofTeamsters, Chauffeurs,Warehousemen & Helpers of America, andLocal 758, International Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America as the designated collective-bargaining representative of the Employees of Anderson's SuperService, Inc., Montevideo, Minnesota, in the agreed appropriate unit.]Cooper Alloy Corporation(AircraftDivision)andJohn F.ShallcrossLocal 5250, United Steelworkers of America,AFL-CIOandJohn F. Shallcross.Cases Nos. 22-CA-52 and 02-CB-27. April25,1958DECISION AND ORDEROn July 19,1957, Trial Examiner Lloyd Buchanan issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent Company and the Respondent Union had engaged in andwere engaging in certain unfair labor practices and recommendingthat they cease and desist therefrom and take certain affirmative ac-tion, as set forth in the copy of the Intermediate Report attachedhereto.Thereafter, the Respondent Company filed exceptions to theIntermediate Report with a supporting brief.'1 The Respondent Company's request for oral argument is hereby denied as, in our opin-ion, the record, exceptions, and brief adequately present the Issues and positions of theparties.120 NLRB No. 82.